Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks filed on 05/01/2022. The objections to the missing legal copy of foreign document “1120120020668”, to the specification and to the drawings have been withdrawn. Furthermore, the previous 35 USC 112 (a) and 112(b) rejections have also been withdrawn. 

Claim Interpretation
In the nonfinal rejection mailed out 02/01/2022, a claim limitation “Fast freezer” of claim 33 was interpreted under 35 USC 112 (f). The current claim set does not have such limitation and furthermore, claim 33 including the specified claim limitation had been cancelled. Accordingly, this claim limitation is not being interpreted under 35USC 112 (f) or Pre-AIA  35 USC 112, six paragraph.

Allowable Subject Matter
Claims 16-17, 19-20, 22-32 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a rapid cooling device comprising a cooling system including placement and extraction motor coupled to a spindle that is in turn coupled to a motor support having a motor mounted therein, wherein a traction shell is coupled to said motor and spring guides with return springs are coupled to said motor support ; a compartment housing a compartment  housing a rotating base (8) configure to receive and support a container, wherein the compartment housing is selectively lowered into and raised from the evaporator coil of said antifreeze area. The prior arts of record when considered as whole, alone or in combination, does not properly teach or suggest obviousness of such configuration as required by claim 1, making the claim allowable.
Claim 17,19-20,22-32 and 34 are allowable because they are dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763